                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF MAINE

---------------------------------------------------------------X
                                                               :
ESTATE OF COBURN BENSON (DECEASED) :
AND LESTER WILLIAMS,                                           :
                                                               :
                                             Plaintiffs,       :
                                                               :
V.                                                             :   Docket no.: 2:20-cv-00115-GZS
                                                               :
DRAGONE CLASSIC MOTORCARS, INC.,                               :
EMANUEL AND GEORGE DRAGONE                                     :
                                                               :
                                             Defendants :
                                                               :
---------------------------------------------------------------X

                      REPLY TO PLAINTIFF'S OBJECTION TO MOTION TO
                    DISMISS WITH INCORPORATED MEMORANDUM OF LAW

        The Defendants, Dragone Classic Motorcars, Inc., Emanuel Dragone and George Dragone,

respectfully submit the following reply to the Plaintiff's Objection to the Defendants' Motion to Dismiss

the First Amended Complaint ("FAC"). For the following reasons and upon those raised in the

Defendants' Motion to Dismiss, the Plaintiff's' objection should be overruled and the Defendants' Motion

to Dismiss granted.

                                                Personal Jurisdiction

        "When subject matter jurisdiction is based upon diversity of citizenship... a federal court asserts

personal jurisdiction in accordance with the law of the forum (here, Maine) and the Fourteenth

Amendment's due process clause. Sawtelle v. Farrell, 70 F.3d 1381, 1387 (1st Cir.1995)." Maine

Helicopters, Inc. v. Lance Aviation, Inc., 563 F. Supp. 2d 292, 294 (D. Me. 2008). The Maine Law

Court holds that in the specific jurisdiction analysis, due process "is satisfied when: `(1) Maine has a

legitimate interest in the subject matter of the litigation; (2) the Defendant, by his or her conduct,

reasonably could have anticipated litigation in Maine; and (3) the exercise of jurisdiction by Maine's

                                                             1
courts comports with traditional notions of fair play and substantial justice.'" Connelly v. Doucette, 909

A.2d 221, 223 (Me.2006) (quoting Commerce Bank and Trust Co. v. Dworman, 861 A.2d 662, 666

(Me.2004)).

       With respect to the first factor -- Maine's legitimate interest in the subject matter -- the Plaintiff

states in his objection "Maine has a public policy interest in protecting its citizens from fraudulent

businesses or scammers, especially its elderly citizens. Plaintiff has plead[sic] a Fraud Count as well."

(Pl obj. p. 8.) However, nowhere in the FAC or in any supporting materials has the Plaintiff alleged facts

or pointed to evidence demonstrating that the Defendant corporation is a "fraudulent business." Rather,

the FAC alleges that Dragone Classic Motorcars, Inc. is a registered Connecticut dealer, in good

standing, with corporate officers, and, at least, a showroom in Connecticut. See FAC ¶¶ 5, 8, 9, 10, 20,

60. The FAC alleges no facts demonstrating that any of the Defendants are "scammers," nor does the

Plaintiff proffer any such facts by any other means. While it is true that thePPlaintiff has alleged a fraud

count, as addressed in more detail in the Defendants' Motion to Dismiss, the Plaintiff has failed to

adhere to the heightened fraud pleading requirements of Rule 9(b) of the Federal Rules of Civil

Procedure. In short, under First Circuit law, "Rule 9 imposes heightened pleading requirements for

allegations of fraud in order to give notice to Defendants of the Plaintiffs' claim, to protect Defendants

whose reputation may be harmed by meritless claims of fraud, to discourage "strike suits," and to

prevent the filing of suits that simply hope to uncover relevant information during discovery. Doyle v.

Hasbro, Inc., 103 F.3d 186, 194 (1st Cir. 1996). A fraud allegation is sufficiently pled only "if it

identifies the circumstances constituting fraud so that the Defendant can prepare an adequate answer

from the allegations," Wyman v. Prime Discount Sec., 819 F. Supp. 79, 83 (D. Me. 1993), and if there

are multiple Defendants, the complaint must be specific enough such that “each Defendant's role must

be particularized with respect to their alleged involvement in the fraud.” Rhone v. Energy North, Inc.,

790 F. Supp. 353, 361 (D. Mass. 1991). The FAC totally fails to adhere to these heightened pleading

                                                      2
requirements, and the Plaintiff's arguments are merely scandalous, baseless assertions totally lacking

support in the record.

       With respect to the second factor -- whether the Defendants by their conduct, reasonably could

have anticipated litigation in Maine -- the Plaintiff tries several arguments. First, the Plaintiff argues that

it is enough that the alleged contract was between the a citizen of Maine and a Connecticut corporation,

since the Defendants supposedly knew that the deceased was a citizen of Maine. However, the Maine

courts have squarely rejected this view. "Although Maine has an interest in providing its citizens with a

means of redress against nonresidents, an interest beyond mere citizenry is necessary, such as the

protection of its industries, the safety of its workers, or the location of witnesses and creditors within its

border." Murphy v. Keenan, 667 A. 2d 591, 594 (Me 1995) (emphasis added, citations omitted). In the

Murphy case, a not entirely dissimilar factual basis, a Maine resident had bought a boat from a New

Hampshire boat dealership, and the New Hampshire dealership was aware that the purchaser was a

citizen of Maine, but Maine's Supreme Judicial Court found that the transaction with a Maine citizen

was not enough by itself to support personal jurisdiction over the New Hampshire boat dealership in

Maine. Id. Similarly, in the present case, the Plaintiff alleges only the one contract between the parties.

Indeed, the FAC alleges no activities in Maine by any of the Defendants with respect to the alleged

contract. All the facts alleged concern activity taking place in Connecticut -- such as the restoration and

display of the subject automobile in Connecticut; although the Plaintiff's complaint does not specifically

state when or where other alleged actions took place. See FAC ¶¶ 20, 60. The United States Supreme

Court has also clarified the extent to which a single contract can constitute a contact for due process

analysis; in Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473, 105 S.Ct. 2174, 2182, 85 L.Ed.2d 528

(1985), the Supreme Court stated:

               If the question is whether an individual's contract with an out-of-state party alone can
               automatically establish sufficient minimum contacts in the other party's home forum, we
               believe the answer clearly is that it cannot.... [W]e have emphasized the need for a

                                                       3
               "highly realistic" approach that recognizes that a "contract" is "ordinarily but an
               intermediate step serving to tie up prior business negotiations with future consequences
               which themselves are the real object of the business transaction." It is these factors—
               prior negotiations and contemplated future consequences, along with the terms of the
               contract and the parties' actual course of dealing—that must be evaluated in determining
               whether the Defendant purposefully established minimum contacts with the forum.

Id., 471 U.S. at 478-79, 105 S.Ct. at 2185 (emphasis in original, citations omitted). Indeed, even in a

case where there were interstate telephone and mail contacts between out-of-state parties and Maine

citizens related to a contract, Maine's Law Court denied specific jurisdiction; in Architectural Woodcraft

Co. v. Read, 464 A.2d 210 (Me.1983), a Maine company shipped a spiral staircase to a California

purchaser pursuant to telephone and mail contacts between California and Maine, then sought to collect

on the sale price in a Maine court. The Law Court stated:

               The only contacts between the Defendant and the State of Maine arose from the purchase
               of the staircase. There is no allegation by complaint or affidavit that the Defendant ever
               set foot in Maine or conducted any other business here. The only "affiliating
               circumstances" of record in this case are that the Defendant ordered the staircase from the
               Plaintiff, a firm which was located in Maine, and he communicated with the Plaintiff by
               telephone and mail with respect to that order. Several recent cases which have involved
               comparable situations have uniformly concluded that the existence of a single contract
               with a resident Plaintiff coupled with the use of interstate communications does
               not establish a basis for asserting jurisdiction over a nonresident Defendant. We agree
               with this proposition.

Id. 464 A.2d at 212-13 (internal citations omitted), citing World-wide Volkswagen Corp. v. Woodson,

444 U.S. 286, 100 S. Ct. 559, 62 L. Ed. 2d 490, 1980 U.S. 65 (1979). In the present case, the Plaintiff

does not allege any facts taking place in Maine at all by any of the Defendants. If this Court were to

reject the view of Maine's Law Court and of the U.S. Supreme Court, and adopt the Plaintiff's view, then

any transaction by a Maine citizen with an out-of-state business would subject that business to the

jurisdiction of the Maine courts, so long as the out-of-state business was aware that they were doing

business with a Maine citizen. This Court should decline to adopt the Plaintiff's reasoning.

       The Plaintiff also creatively argues, with respect to the alleged contract, that since the

Connecticut corporate Defendant is not required to collect Connecticut sales tax on an automobile sale

                                                     4
to an out-of-state resident, that this somehow confers jurisdiction upon the courts of Maine.

Instructively, the Plaintiff does not provide any caselaw or other authority for this proposition but

intimates that somehow the failure to collect sales tax is improper, and a benefit to the Defendants, again

without any affidavit or authority to support this scandalous contention. To be clear, the word "tax" does

not appear anywhere in the FAC, which has no allegations concerning sales taxes to which the

Defendants could properly respond, as this assertion by the Plaintiff is raised for the first time in his

subject objection.

       Finally, the Plaintiff asserts the operation of an internet website by Defendant Dragone Classic

Motorcars, Inc. -- at the present time -- as a basis for personal jurisdiction that over the Defendants.

These allegations concerning a website operated by the Defendants are made for the first time in the

Plaintiff's objection and appear nowhere in the FAC. In his objection, the Plaintiff does not explain how

it is that the Defendant corporation's operation of a website now -- in 2020 -- relates to the Plaintiff's

claim, nor explains how the internet played a role with respect to an alleged contract formed between the

parties back in June 2001. See FAC ¶¶ 12, 13. Yet, since the Plaintiff's argument raises the question of

so-called "virtual contacts" as a basis for personal jurisdiction, Defendants address it here.

       In Plixer Int'l, Inc. v. Scrutinizer GmbH, 905 F.3d 1 (1st Cir. 2018), the First Circuit discussed

"virtual contacts," stating "[o]ne baseline principle has emerged: a website operator does not necessarily

purposefully avail itself of the benefits and protections of every state in which its website is accessible.

See [A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 61 (1st Cir. 2016)] (holding that 'the mere

availability of a passive website' cannot by itself subject a Defendant to personal jurisdiction in the

forum); Cossaboon v. Maine Med. Ctr., 600 F.3d 25, 35 (1st Cir. 2010) (noting that the running of a

'website that is visible in a forum and that gives information about a company and its products' cannot

alone support the exercise of jurisdiction) (quoting McBee v. Delica Co., 417 F.3d 107, 124 (1st Cir.

2005) ); accord be2 LLC v. Ivanov, 642 F.3d 555, 558-59 (7th Cir. 2011) ; Toys "R" Us, Inc. v. Step

                                                      5
Two, S.A., 318 F.3d 446, 454 (3d Cir. 2003); ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d

707, 713–14 (4th Cir. 2002)." Plixer, 905 F.3d at 8. In the present case, the FAC makes no mention of

any "virtual contacts" and any such contacts are merely contained within the Plaintiff's arguments in his

objection. "The Plaintiff's burden is to proffer evidence 'sufficient to support findings of all facts

essential to personal jurisdiction' without relying on unsupported allegations." A Corp. 812 F.3d at 58.

In the present case, the Plaintiff has simply failed to meet its burden to proffer evidence to support a

finding of personal jurisdiction with respect to the alleged internet activities of the Defendants. To be

clear, the Plaintiff's FAC is completely silent as to activities of the Defendants within or directed to

Maine, and nowhere in the Plaintiff's FAC is there any mention of the internet, email, websites, or any

online activity whatsoever by any party, or their attorneys -- or any specific allegations of fact to which

the individual Defendants could respond in this regard.

       For good measure, the Plaintiff also throws in the argument in his objection -- and not anywhere

in the pleadings -- that because a purported prior attorney of the current Plaintiff signed up for an email

newsletter from the Defendant company at some unknown time, and received a response in 2020, that

the company's email to this attorney is a contact for purposes of minimum contacts. (Pl's Obj. DOC #24,

pp. 4, 6) For the reasons explained herein on virtual contacts, the Defendants submit that an email

newsletter -- supposedly requested by a former attorney of the Plaintiff -- is insufficient to create

personal jurisdiction over a wholly unrelated transaction that is far removed from the alleged contact in

time -- by a period of some 19 years after the alleged contract at issue was formed. Once again, this

argument of the Plaintiff has no basis in the factual allegations of the FAC pleading so as to afford the

Defendants an opportunity to properly respond to the allegation.

       Finally, the Plaintiff relies upon Exhibit C to his objection to the motion to dismiss as a basis for

personal jurisdiction, which exhibit is an email from Defendants' counsel in this case to Plaintiff's

counsel, and Plaintiff argues that defense counsel's reference to other transactions between the parties in

                                                      6
the early 2000s is a factual basis for establishing minimum contacts with Maine. Defendants contend

that this email is not a proper exhibit; yet, to the extent that the Plaintiff is relying upon facts as alleged

by defense counsel, those facts make clear that the Plaintiff does not have a claim upon which relief can

be granted. Of course, no allegations regarding other transactions between the deceased and the

Defendants are contained within the FAC so as to allow the Defendants to properly respond.

        With respect to the third and final prong -- the exercise of jurisdiction by Maine's courts

comports with traditional notions of fair play and substantial justice -- the Plaintiff does not squarely

address this factor in his objection. Under the Maine cases, when a Plaintiff satisfies the first two

conditions, "the burden then shifts to the Defendant to prove the negative of the third condition."

Commerce Bank and Trust Co. v. Dworman, 861 A.2d 662, 666 (Me.2004)). The Defendants contend

that the Plaintiff has not satisfied the first two prongs and has failed to address the third prong entirely.

The factors here are "the nature and purpose of a Defendant's contacts with the forum state, the

connection between the contacts and the cause of action, the number of contacts, the interest of the

forum state in the controversy, and the convenience and fairness to both parties." Id. at 667 (quoting

Labbe v. Nissen Corp., 404 A.2d 564, 570 (Me.1979)). The issue of the insufficiency of the Defendants'

contacts with Maine is addressed above herein. With respect to the convenience and fairness to the

parties, the Plaintiff has not alleged any facts to support convenience or fairness of proceedings in

Maine. Indeed, based on the alleged facts, these considerations favor jurisdiction in Connecticut.

According to the FAC, the subject automobile is apparently still in Connecticut, as would be any records

of the Defendants related to the automobile, as well as likely any witnesses to the transaction. See FAC

¶¶ 20, 36, 60. These facts are the reverse of factual situation in Maine Helicopters, 563 F. Supp. 2d at

296, where the court found it more convenient litigate in Maine where a helicopter bought in Florida had

been brought into and remained in Maine, along with all the related records. In the present case, this




                                                       7
convenience factor strongly favors Connecticut. Again, the Plaintiff has failed to allege any contacts

with Maine or put forth any reasons why Maine would be a more fair location than Connecticut.



                                         Failure to State a Claim

       The Plaintiff concedes that the claims against the individual, non-corporate Defendants in this

case are insufficient and should be stricken. (Pl's Obj. p. 11). However, the Plaintiff otherwise does not

address the Defendants' arguments that the FAC does not allege sufficient facts or documents that would

remove the Plaintiff's claims from the realm of total conjecture. The Plaintiff does not provide any

affidavits or exhibits that support his claims that the deceased believed the subject automobile to be an

asset of his estate. The Plaintiff does not allege any basis for his contentions, such as writings, a Will, an

asset list, an insurance policy, or any other evidence that the deceased believed the subject automobile

belonged to him. The Plaintiff does not address the fact that the FAC cannot state even ballpark time

periods when things supposedly took place. Defendants contend that this is because the Plaintiff clearly

has no first-hand knowledge of the alleged contract and his claims are based entirely upon conjecture.

       The Plaintiff relies almost entirely on the alleged 2001 contract itself, Exhibit A to the Plaintiff's

objection. Yet, that document clearly states on its face that deposits are not refundable, and that the

deposit was to be paid in two installments of $1 million and then an "additional deposit" of $500,000 on

"June 15, 2001". See Doc #24, page id 85. In the FAC, the Plaintiff alleges these payments took place in

in 2001. See FAC ¶¶ 14, 15. Hence, based upon the Plaintiff's own submissions, the bulk of the

deceased's payments on the alleged contract were in the nature of a non-refundable deposit. The

additional $250,000 payment alleged in paragraph 16, even if taken as true, is also undoubtedly,

mathematically less than the alleged balance the deceased owed on the contract. See FAC ¶¶ 15, 16.

Hence, the Plaintiff has also failed to allege a factual basis for a breach of contract by the Defendants,

which breach the Plaintiff relies upon as a basis for Plaintiff's conversion count. The Plaintiff has also

                                                      8
failed to allege dates and times that would enable the court to assess the timeliness of the Plaintiff's

claims. Finally, as stated above herein, the Plaintiff has not alleged any facts to satisfy the heightened

pleading requirements concerning fraud, including any time periods or dates when fraudulent actions

supposedly occurred. In all these respects, the Plaintiff's FAC fails to state claims upon which relief can

be granted.

                                                Conclusion

       For all the reasons stated herein, and as stated in the Defendants' Motion to Dismiss, the

Plaintiff's objection should be overruled, and the Plaintiff's claims should be dismissed 1) for lack of

personal jurisdiction pursuant to Rule 12(b)(2); 2) for improper venue pursuant to Rule 12(b)(3); and/or

3) for failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6).

       WHEREFORE, the Defendants respectfully move that this Court dismiss Plaintiff's First

Amended Complaint.

Dated at Portland, Maine December 22, 2020.
                                                       THE DEFENDANTS,
                                                       DRAGONE CLASSIC MOTORCARS, INC.,
                                                       EMANUEL DRAGONE, and
                                                       GEORGE DRAGONE


                                                       By:    /s/Edward T. Murnane, Jr.
                                                       Edward T. Murnane, Jr. #ct21033
                                                       Mastronardi & Murnane, PLLC
                                                       2220 Park Avenue
                                                       Bridgeport, CT 06604
                                                       Phone: (203) 787-8007
                                                       Fax: (203) 713-3233
                                                       Email: ed@cilegal.com
                                                       Pro Hac Vice

                                                       Frederick C. Moore
                                                       Frederick C. Moore, Esq.
                                                       Maine Bar No. 2369
                                                       Robinson, Kriger & McCallum
                                                       12 Portland Pier
                                                       Portland, ME 04101

                                                      9
                                                    207.772.6565
                                                    fmoore@rkmlegal.com


                                   CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020 I have this date caused a true and correct copy of the

within Reply to Plaintiff’s Objection to Defendants’ Motion to Dismiss to be served electronically upon

the following:



                 Peter W. Evans, Esq.
                 7 Estate Drive
                 Gorham, ME 04038
                 Email: inquiry@pevansatlaw.com


                                                    /s/Frederick C. Moore
                                                    Frederick C. Moore, Esq.
                                                    Maine Bar No. 2369




                                                   10
